amtdimage.jpg [amtdimage.jpg]


 

Exhibit 10.15
August 1, 2016
Private and Confidential
Mr. Marvin Adams
*************
***************


Separation Agreement and Release of Claims
Dear Marv:
This Separation Agreement and Release of Claims ("Agreement") sets forth the
terms of your resignation from employment with TD Ameritrade Holding Corporation
(together with any of its predecessors, subsidiaries, parents or other
affiliates, and their respective successors, assigns, representatives, agents,
shareholders, officers, directors, attorneys, and employees, "TD Ameritrade" or
the "Company"). We hope that the separation of your employment will occur on an
amicable basis. This Agreement describes the terms agreed upon to accomplish
these objectives and sets forth the consideration and benefits you shall receive
if you sign and do not revoke this Agreement.
1.Advisor Position and Resignation of Employment. You agree that effective as of
the close of business on December 1, 2016 you will resign your employment with
TD Ameritrade and your employment with the Company will cease (your "Resignation
Date"). However, as of July 28, 2016, you relinquished the title of EVP, Chief
Operations Officer, any and all titles and authorities you may have had with
respect to TD Ameritrade unless expressly authorized by the CEO and President of
TD Ameritrade and agree to render Advisory Services as provided in Section 2
below. You are no longer authorized to incur expenses, obligations or
liabilities on behalf of TD Ameritrade unless it is in your role as Advisor and
only until the Resignation Date at which time that authorization will be
relinquished and you will immediately return to TD Ameritrade all TD Ameritrade
property within your possession, including, but not limited to, iPhone, iPad
Pro, iPad Air2, MacBook Air, iMac, EX 90; Confidential Information (as defined
below), employee badge, and any other items provided to you by the Company
during your employment. The termination of your employment shall be represented
internally and externally as one by mutual agreement.
During your employment with the Company as an Advisor, you will receive the same
base salary compensation and remain eligible to participate in the various
incentive programs for the Company's fiscal year 2016 as are in effect and
applicable to you immediately before your transition to the Advisor role.
Accordingly, during such employment period, you will:
(a)continue to receive an annual base salary of $500,000, in accordance with the
Company's regular payroll practices;
(b)remain eligible to receive your cash bonus for the Company's fiscal year 2016
(whereby your target bonus opportunity is equal to $1,500,000) under the
Company's Management Incentive Plan ("MIP") based on the extent to which
performance actually is achieved against the applicable performance goals under
the MIP and subject to the terms of the MIP;




1

--------------------------------------------------------------------------------





(c)remain eligible to receive an award under the equity-based bonus portion of
the Company's annual incentive plan for the Company's fiscal year 2016 (whereby
your target bonus opportunity is equal to $1,500,000), based on the extent to
which performance actually is achieved against the applicable performance goals
under the Company's annual incentive plan, provided that such award if any will
be payable to you in cash and not in the form of an equity award covering shares
of the Company's common stock;
(d)continue to receive Company-paid rent allowance with respect to your
apartment residence in New York, New York based on the same monthly amount as
the Company has paid with respect to such rent on your behalf as per existing
practice in effect immediately prior to your transition to the Advisor role
(including payment by the Company of certain taxes related to the rent payment),
provided that no Company-paid rent allowance will be paid for any periods after
November 2016 except as described in Section 4(b) below; and
(e)be granted an award of $1,000,000 in cash in lieu of the restricted stock
units having a value of $1,000,000 that otherwise were expected to be granted to
you, with the cash payment to be made on October 31, 2016.
Any bonuses under clauses (b) and (c) above will be paid to you in accordance
with the terms of the applicable plan to which they are subject and at the same
time or times as bonuses (if any) under the applicable plan are paid to other
participants of that plan. For the sake of clarity, your transition to Advisor
for a portion of the bonus year shall not be reflected in any calculations or
evaluations under the bonus plans stated in (b) or (c).
On or before the next regularly scheduled pay date following your Resignation
Date, you will receive a check for all unpaid wages and all accrued but unpaid
PTO hours, less deductions authorized by law or by you. Participation in all
employee benefit plans maintained by TD Ameritrade will cease as of the
Resignation Date.
2.Advisory Services. You agree to be available to TD Ameritrade until the
Resignation Date for the purpose of advising the CEO and President of
TD Ameritrade as reasonably requested. During your time as an Advisor, you will
not be expected to maintain regular attendance at the Company's offices, but
will remain available at mutually agreeable times to render such Advisory
Services. You will continue to be an employee of TD Ameritrade until the
Resignation Date entitled to compensation (base and bonus) and benefits and
pursuant to all the same terms as applied prior to this Agreement unless
expressly provided otherwise in this Agreement. For avoidance of doubt, the
terms of Section 1 supersede the role, title and authority previously
applicable.
3.Supplemental Release. In exchange for the Supplemental Release Consideration
(as defined below), you agree to execute, within twenty-one (21) days after the
Resignation Date, the Supplemental Release Agreement attached hereto as Exhibit
A (the "Supplemental Release"), which agreement will serve to cover the time
period from the Effective Date of this Agreement through the Supplemental
Release Effective Date (as defined in the Supplemental Release); provided,
however, the Parties agree to modify, in a mutually agreeable manner, the
Supplemental Release to comply with any new laws that become applicable prior to
the Resignation Date. If you fail to sign the Supplemental Release, such failure
shall be deemed to constitute a material breach of this Agreement, entitling the
Company to recover the payments provided for in Section 1 above. Further, you
understand and agree that you will only be entitled to the consideration set
forth in Section 4 if you execute the Supplemental Release within the time
allotted in this Section 3 and do not revoke it.




2

--------------------------------------------------------------------------------





4.Supplemental Release Consideration. Subject to your execution and
non-revocation of the Supplemental Release in accordance with Section 3 herein,
the Company agrees to the following (collectively, the "Supplemental Release
Consideration"):
(a)
RSU Acceleration: The Parties acknowledge certain awards of restricted stock
units granted to you remain outstanding and unvested as described in Exhibit B
attached hereto. Subject to compliance with the terms of this Agreement and the
execution and non-revocation of the Supplemental Release by you as described in
Section 3 above, the vesting of these restricted stock unit awards will
accelerate, inclusive of dividend equivalents through the vesting date, to the
extent as specified in Exhibit B;

(b)
Lump Sum Payment: The Company agrees to make, within thirty (30) days following
the Supplemental Release Effective Date (but no later than March 15, 2017),
except as may be required to be delayed pursuant to Section 14 below, a
one-time, taxable, lump-sum payment to you in an amount equivalent to the
Company-paid rent for your apartment in New York, New York, from December 2016
through the date that the existing lease agreement for the apartment expires in
April 2017, based on the same monthly amount as the Company has paid with
respect to such rent on your behalf as per existing practice in effect
immediately prior to your transition to the Advisor role (including payment by
the Company of certain taxes related to the rent payment), less applicable
withholding and reportable as income to you under Form W-2; and

(c)
COBRA: The Company agrees that to the extent you have medical, dental and vision
coverage in place as of your Resignation Date, and/or are participating in the
health care reimbursement, limited health care FSA, health savings account and
employee assistance programs, such coverage will be continued (collectively,
"Continued Health Care") for a period of eighteen (18) months from the
Resignation Date under the same terms and conditions applicable to active
TD Ameritrade Associates in accordance with COBRA. During the period beginning
on your Resignation Date and ending on June 30, 2017, TD Ameritrade will
continue paying, on your behalf, its employer portion of the Continued Health
Care premiums that you otherwise would be required to pay with respect to any
continued participation in the Continued Health Care by you and your eligible
dependents, if any, during such period. Except as provided in the immediately
preceding sentence, you will be responsible for payment of premiums for any
Continued Health Care following your Resignation Date with respect to any
continued participation therein pursuant to COBRA.

5.Other Payments, Benefits and 401(k). Except as provided for above, and your
vested rights, if any, in the 401(k) and Profit Sharing Plan (participation in
which will cease as of your Resignation Date), you will be entitled to no other
or further compensation, remuneration, payments or benefits of any kind,
including but not limited to company contributions to the 401(k) and Profit
Sharing Plan, life, disability and medical/dental insurance, and other salary
continuation benefits.
6.Release of Claims. In consideration of the arrangements set forth in this
Agreement, and as a material inducement to TD Ameritrade to enter into this
Agreement, you, on your own behalf and on behalf of your respective heirs,
family members, executors, agents, and assigns, hereby fully and forever release
TD Ameritrade and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, divisions,
parents, subsidiaries, representatives, predecessors and successor corporations
and assigns (collectively, the "Released Parties") from, and agree not to sue,
concerning any claim, duty, obligation or cause of action relating to any
matters of any kind arising out of or relating to your employment by
TD Ameritrade or any other Released Party, or your service as an officer or
employee of TD Ameritrade or any other Released Party, whether presently known
or unknown, suspected or unsuspected, that you may possess arising from any
omissions, acts or facts that have




3

--------------------------------------------------------------------------------





occurred up until and including the effective date of this Agreement, including,
without limitation: (i) any and all claims relating to or arising from your
employment with TD Ameritrade or any other Released Party, or the termination of
that employment; (ii) any and all claims relating to, or arising from, your
right to purchase, or actual purchase of, shares of stock of TD Ameritrade or
any other Released Party, including, but not limited to, any claims for fraud,
misrepresentation, breach of fiduciary duty, breach of duty under applicable
state corporate law, and securities fraud under any state or federal law; (iii)
any and all claims under the law of any jurisdiction, including, but not limited
to, wrongful discharge of employment; constructive discharge from employment;
termination in violation of public policy; discrimination; breach of contract,
both express and implied; breach of a covenant of good faith and fair dealing,
both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; battery; invasion of privacy; false imprisonment; and
conversion; (iv) any and all claims for violation of any federal, state or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Age Discrimination in Employment
Act of 1967; the Americans with Disabilities Act of 1990; the Fair Labor
Standards Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Older Workers Benefit Protection
Act; the Family and Medical Leave Act; the Fair Credit Reporting Act;
Elliott-Larsen Civil Rights Act, as amended; Michigan Minimum Wage Law of 1964,
as amended; Michigan Persons With Disabilities Civil Rights Act, as amended;
Michigan Whistle-Blowers' Protection Act; New Jersey Law Against Discrimination;
New Jersey Equal Pay Act; New Jersey Conscientious Employee Protection Act; New
Jersey Civil Rights Act; New Jersey Family Leave Act; New Jersey State Wage and
Hour Law; Millville Dallas Airmotive Plant Job Loss Notification Act; New York
Human Rights Law; New York City Human Rights Law; New York Hours of Labor Law;
New York Wage Payment Law; New York Minimum Wage Act; New York Whistleblower
Law; New York Off-Duty Conduct Lawful Activities Discrimination Law; New York
Civil Rights Law; (v) any and all claims for violation of the federal, or any
state, constitution; (vi) any and all claims arising out of any other laws and
regulations relating to employment or employment discrimination; (vii) any claim
for any loss, cost, damage, or expense arising out of any dispute over the
non-withholding or other tax treatment of any of the proceeds received by you as
a result of this Release; and (viii) any and all claims for attorney fees and
costs. By signing this Agreement, however, you do not release any claims arising
after the Resignation Date, any vested rights under any Company-sponsored or
administered group employee welfare benefit or 401(k) plan, any rights under
this Agreement or any restricted stock agreements, any rights to coverage under
any applicable directors and officers liability insurance policy or any
indemnification provision provided in the Company bylaws, policies, and or
procedures, or any claims that cannot be released as a matter of law.
7.Acknowledgement of Waiver of Claims Under ADEA. You acknowledge that you are
waiving and releasing any rights you may have under the Age Discrimination in
Employment Act of 1967 ("ADEA") and that this waiver and release is knowing and
voluntary. You and TD Ameritrade agree that this waiver and release does not
apply to any rights or claims that may arise under the ADEA after the effective
date of this Agreement. You acknowledge that the consideration given for this
Agreement is in addition to anything of value to which you are already entitled.
You further acknowledge that you have been advised by this writing that: (i) you
should consult with an attorney prior to executing this Agreement; (ii) you have
up to twenty-one (21) days from the date of this Agreement within which to
consider this Agreement (the "Review Period"); (iii) you have seven (7) days
following your execution of this Agreement to revoke this Agreement (the
"Revocation Period"); (iv) this Agreement, including the ADEA waiver, shall not
be effective until the Revocation Period has expired; and (v) nothing in this
Agreement prevents or precludes you from challenging or seeking a determination
in good faith of the validity of this waiver under the ADEA, nor does it impose
any condition precedent, penalties or costs for doing so, unless specifically
authorized by federal law. If you have not returned the signed Agreement within
the time




4

--------------------------------------------------------------------------------





permitted, then the offer of payments and benefits set forth herein will expire
by its own terms at such time.    This Agreement shall be effective on the
eighth (8th) day after it is signed by you (the "Effective Date").
8.Unknown Claims. Because you agree to release all claims, known or unknown, as
set forth in Section 6, above, you also agree to expressly waive your rights
under any applicable state law (or any analogous law, regulation or common law
principle) providing, in words or effect, that a general release does not extend
to claims which the releasor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the releasee.
9.Confidential Information. During your employment with TD Ameritrade, you had
access to the company's confidential and proprietary information (collectively,
"Confidential Information"). You will continue to abide by the terms of any code
of conduct, confidentiality agreement, agreement that contains confidentiality
provisions, or agreement relating to the assignment of technology developed or
conceived during your employment that you previously signed, including, but not
limited to, the non-competition and non-solicitation covenants set forth in the
Associate Agreement signed by you on or around March 22, 2011 (the "Associate
Agreement"), the Term Sheet signed by you on April 11, 2011 and as amended on
December 19, 2012 (the "Term Sheet"), and the Restricted Stock Award Agreements
signed by you on November 25, 2014 and November 25, 2015 (the "2014, 2015
Restricted Stock Award Agreements"), all of which agreements you acknowledge
will survive the termination of your employment and this Agreement (all
together, the "Effective Agreements"). For your reference, those non-competition
and non-solicitation provisions are set forth in Exhibit C attached hereto;
provided, however, that notwithstanding that the parties have agreed to modify
Exhibit C as provided therein. You further acknowledge that the term "primary
businesses" contained in Exhibit C includes robo-advisors and hybrid advisors
(dually registered advisors). You additionally agree and acknowledge that upon a
breach of the restrictive covenants contained in the Term Sheet or Associate
Agreement, TD Ameritrade would suffer irreparable harm and, accordingly, you
hereby acknowledge that the issuance of an injunction enjoining you from any
violation of this section is an appropriate remedy available to TD Ameritrade.
The foregoing remedy of injunction shall be in addition to and not in limitation
of any other right or remedy which TD Ameritrade has or may be entitled to, and
shall survive the expiration or any termination of this Agreement. You agree and
acknowledge that this is a fair and reasonable and is not an unfair penalty.
You will not disclose or impart to any other person, directly or indirectly, any
Confidential Information which you acquired as an employee, nor will you remove
any Confidential Information from any of TD Ameritrade's premises. You will
immediately return to TD Ameritrade or confirm the destruction of any
Confidential Information that you may have in your possession, including any
copies, regardless of the form or media of such Confidential Information.
Notwithstanding the foregoing, nothing contained in this Agreement is intended
to prohibit or restrict you in any way from: (i) making any disclosure of
information required by law, rule or regulation; (ii) providing information to
the Company's legal, compliance, or human resources personnel; (iii) making any
disclosure of information in any litigation, arbitration, or other proceeding
between you and the Company; or (iv) exercising rights under the Defend Trade
Secrets Act of 2016, which provides that an individual shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made: (1) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney, and solely for the purpose of reporting or investigating a suspected
violation of law; or (2) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. Furthermore, nothing
contained in this Agreement is intended to impede, prohibit or restrict you (or
your attorney acting on your behalf) from initiating communications directly
with, or




5

--------------------------------------------------------------------------------





responding to any inquiry from, or providing testimony before, the Securities
Exchange Commission, the Commodity Futures Trading Commission, the Financial
Industry Regulatory Authority, National Futures Association, and any other
self-regulatory organization or any other state or federal regulatory authority,
regarding this Agreement or its underlying facts or circumstances, or about a
possible violation of securities laws, the Commodities Exchange Act, or
employment laws.
If you disclose any Confidential Information, TD Ameritrade will be entitled to
an injunction and damages. You agree that TD Ameritrade will not have to post a
bond if it must sue you to prevent your unauthorized disclosure or continued
unauthorized disclosure of any Confidential Information. If you do disclose
Confidential Information, your entitlement to any payments or benefits shall
immediately cease and be forfeited. For the avoidance of doubt, your employment
and compensation related documents are not Confidential Information, nor is any
information of a type commonly found on a resume.
10.Detrimental Comments. You agree that, with deference to any rights that may
apply to you pursuant to The National Labor Relations Act, you will not make any
comments or statements to any person, including, without limitation, the press,
employees of TD Ameritrade, or any individual or entity with whom TD Ameritrade
has a business relationship, if such comment or statement could be likely to
adversely affect the conduct of the business of TD Ameritrade, or any of its
plans or prospects, or the business or personal reputation of TD Ameritrade or
any of the other Released Parties; provided that statements in the course of
ordinary competition, if not made with the intent to specifically adversely
affect the conduct of the business of TD Ameritrade or other Related Parties,
shall not be a violation hereto. TD Ameritrade agrees that it will not make any
detrimental comments or statements regarding you or your employment with the
Company. The Company's obligations under this Section 11 shall extend only to
its executives and members of the Board of Directors and only so long as such
board member or executive remains in his or her respective position. The
foregoing shall not apply to statements or comments made by you or TD Ameritrade
to investigative authorities or legal tribunals. Any inquiries received by
TD Ameritrade regarding your employment will be responded to with a neutral
reference, identifying solely your position (without reference to Executive
Advisor) and dates of employment.
11.Non-Compliance. Your receipt of the payments and arrangements provided in
this Agreement is conditioned upon your compliance with all the provisions of
this Agreement, including your agreement not to engage in any prohibited conduct
or make any statements that are detrimental to TD Ameritrade or any of the other
Released Parties, and your preservation of the confidentiality of Confidential
Information. Each of these provisions is material, and if you are held by a
fact-finder to have violated any of them, TD Ameritrade may withhold and/or
recover any of the monies or benefits paid or agreed to be paid to you, without
waiving its right to pursue any other available legal or equitable remedies.
12.Cooperation in Litigation. You agree to cooperate fully with TD Ameritrade in
any matters that have or may result in a legal claim against TD Ameritrade or
any of the other Released Parties and of which you may have knowledge as a
result of your employment with TD Ameritrade or any of the other Released
Parties. This requires you, without limitation, to (a) make yourself available
upon reasonable request to provide information and assistance to TD Ameritrade
on such matters without additional compensation, except for your out-of-pocket
costs, and (b) notify TD Ameritrade promptly of any requests to you for
information related to any pending or potential legal claim or litigation
involving TD Ameritrade or any of the other Released Parties, reviewing any such
request with a designated representative of TD Ameritrade prior to disclosing
any such information, and permitting the representative of TD Ameritrade to be
present during any communication of such information. Nothing herein is intended
to prohibit you from retaining your own attorney to represent you in a matter,
provided, however, you agree to first meet with the attorney representing the
Company in the matter. If you in your sole discretion make a good faith
determination not to use the Company attorney and to engage an attorney of your
own choosing, then the




6

--------------------------------------------------------------------------------





Company agrees to reimburse you for the reasonable attorney's fees incurred.
However, the Company will not pay for such attorney's fees if you are
adjudicated by a court of competent jurisdiction as guilty of, or personally
sanctioned by a federal regulatory body as having engaged in wrongdoing against
the Company in the matter being investigated or litigated.
13.No Admission. Neither the offer nor the provision of the payment or benefits
shall in any way be construed as an admission by TD Ameritrade or any of the
other Released Parties of any wrongful or unlawful act or omission whatsoever
against you or any other person; and TD Ameritrade specifically disclaims any
liability to you, or wrongful or unlawful act or omission against you, or any
other person on the part of itself and the other Released Parties.
14.Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payment of any sums to you under the
terms of this Agreement, including, without limitation, under Section 409A (as
defined below). You agree and understand that you alone are responsible for
payment, if any, of local, state and/or federal taxes on the sums paid hereunder
by the Company and any penalties or assessments thereon. All payments and
benefits under this Agreement are subject to applicable tax and other
withholdings. You agree to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, assessments, executions, judgments, or
recoveries by any government agency against the Company for any amounts claimed
due on account of your failure to pay federal or state taxes or damages
sustained by the Company by reason of any such claims, including reasonable
attorneys' fees.
It is intended that all payments and benefits provided under this Agreement be
exempt from, or comply with, the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, and any guidance or regulations promulgated
thereunder ("Section 409A") so that none of the payments or benefits will be
subject to the additional tax imposed under Section 409A, and any ambiguities or
ambiguous terms herein will be interpreted to so comply. No payment or benefits
to be paid to you, if any, pursuant to this Agreement or otherwise, when
considered together with any other severance payments or separation benefits
that are considered deferred compensation under Section 409A (together, the
"Deferred Payments") will be paid or otherwise provided until you have a
"separation from service" within the meaning of Section 409A. If, at the time of
termination of your employment, you are a "specified employee" within the
meaning of Section 409A, then the payment of the Deferred Payments will be
delayed to the extent necessary to avoid the imposition of the additional tax
imposed under Section 409A, which generally means that you will receive payment
on the first payroll date that occurs on or after the date that is six (6)
months and one (1) day following termination of employment. The Company reserves
the right to amend this letter as it deems necessary or advisable, in its sole
discretion and without your consent, to comply with Section 409A or otherwise to
avoid income recognition under Section 409A prior to the actual payment of any
benefits or imposition of any additional tax, provided that no such amendment
shall result in a material reduction in the payments or benefits otherwise owed
to you. However, in no event will the Company reimburse you for any taxes
imposed on or other costs incurred by you as a result of Section 409A. Each
payment and benefit payable hereunder is intended to constitute a separate
payment for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.
15.No Reliance; Complete Agreement; Severability; Governing Law; Amendment. You
acknowledge that you have not relied upon any representation or statement not
set forth in this Agreement by any representative of the Released Parties about
the contents, basis or effect of this Agreement, or otherwise. If a court of
competent jurisdiction finds that one or more of the provisions of this
Agreement are unenforceable, that clause will be severed and the balance of the
Agreement will be enforceable, except that if Sections 6, 7 or 8 are found to
unenforceable, then (a) this entire Agreement will be null and void at
TD Ameritrade's option, and (b) you shall return the Payment to TD Ameritrade.
This Agreement will be




7

--------------------------------------------------------------------------------





interpreted and enforced by the laws of the State of New York. This Agreement
may not be changed or modified except by a written instrument signed by you and
TD Ameritrade.
The Effective Agreements, together with this Agreement, contains our entire
agreement and fully supersede any and all prior agreements or understandings
between you and any Released Party about the subject matter of this Agreement,
but with the exception of the award agreements governing your outstanding equity
awards covering shares of the Company's common stock, to the extent not modified
by this Agreement, and the Plan; provided, however, that (1) to the extent that
there is any discrepancy among or between agreements, the terms of this
Agreement will control, and (2) all of the policies and agreements applicable to
you as an employee remains in full force and effect until the Resignation Date.
16.Protected Activity Not Prohibited. You understand that nothing in this
Agreement shall in any way limit or prohibit you from engaging for a lawful
purpose in any Protected Activity. For purposes of this Agreement, "Protected
Activity" shall mean filing a charge or complaint, or otherwise communicating,
cooperating, or participating with, any state, federal, or other governmental
agency, including the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, and the National Labor Relations Board. Notwithstanding
any restrictions set forth in this Agreement, you understand that you are not
required to obtain authorization from the Company prior to disclosing
information to, or communicating with, such agencies, nor are you obligated to
advise the Company as to any such disclosures or communications.
Notwithstanding, in making any such disclosures or communications, you agree to
take all reasonable precautions to prevent any unauthorized use or disclosure of
any information that may constitute Company confidential information to any
parties other than the relevant government agencies. You further understand that
"Protected Activity" does not include the disclosure of any Company
attorney-client privileged communications, and that any such disclosure without
the Company's written consent shall constitute a material breach of this
Agreement.
17.Death. In the event that you die after the execution of this Agreement, or
are rendered permanently disabled such that you cannot perform the Advisory
Services contemplated herein, the Supplemental Release Consideration as outlined
in Section 4 of this Agreement and any payments earned under the terms of
Section 1 of the Agreement, to the extent not yet paid to you and due and owing,
shall be paid to your estate as per the existing payment schedule, subject to
this Section 17 and the provisions of this Agreement. The Company may require
any administrator or executor of the your estate to furnish (a) written notice
of his or her status as transferee, (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with applicable laws
pertaining to the payment or remainder thereof, to such transferee, and/or (c)
to the extent permitted under applicable law, the Company with an effective and
irrevocable release of claims on behalf of the estate in a form specified by the
Company (but with provisions similar to those in this Agreement). For the
purposes of clarity, in the event you forfeit any rights to receive the
Supplemental Release Consideration or payments under Section 1 by non-compliance
with the terms of this Agreement and such forfeiture has been finally
adjudicated or resolved, your estate will have no independent right to all or
part of the Separation Payment or any other payments.




Acknowledgments and Certifications:


You acknowledge and certify that you:


(a)Have read and fully understand all of the terms of this Agreement and do not
rely on any representation or statement, written or oral, not set forth in this
Agreement;


(b)
Are signing this Agreement knowingly and voluntarily;





8

--------------------------------------------------------------------------------





(c)Have the right to consider the terms of this Agreement during a twenty-one
(21) day Review Period, and if you take fewer than twenty-one (21) days to
review this Agreement, you hereby waive any and all rights to the balance of the
Review Period; and


(d)Have the right to revoke this Agreement within seven (7) days after signing
it by notifying TD AMERITRADE in writing delivered to:


Karen Ganzlin, EVP and CHRO
TD Ameritrade Holding Corporation
200 South 108th Avenue
Omaha, NE 68154




If you revoke this Agreement during the Revocation Period, it at once becomes
null and void in its entirety.




9

--------------------------------------------------------------------------------





THIS IS A LEGALLY ENFORCEABLE DOCUMENT.




To accept the Agreement, please date and sign below and return one copy to:


Karen Ganzlin, EVP and CHRO
TD Ameritrade Holding Corporation
200 South 108th Avenue
Omaha, NE 68154


(An extra copy for your files is enclosed.) Sincerely,
/s/ KAREN GANZLIN            
Karen Ganzlin
EVP, Chief Human Resources Officer
TD Ameritrade Holding Corporation








Accepted and Agreed:


Name: /s/ MARVIN W. ADAMS
        Date: August 20, 2016             

Marvin W. Adams




10

--------------------------------------------------------------------------------





EXHIBIT A


SUPPLEMENTAL RELEASE AGREEMENT


This Supplemental Release Agreement ("Supplemental Release") is made by and
between Marvin W. Adams ("Employee") and TD Ameritrade Holding Corporation (the
"Company") (jointly referred to as the "Parties" and individually referred to as
a "Party").
1.Consideration. In consideration for the mutual promises and consideration
provided both herein and in Section 4 of the Separation Agreement and Release of
Claims signed between Employee and the Company on December , 2016 (the
"Separation Agreement"), Employee hereby extends his release and waiver of
claims to any claims that may have arisen between the Effective Date (as such
term is defined in the Separation Agreement) and the Supplemental Release
Effective Date, as defined below.
2.Incorporation of Terms of Release Agreement. The undersigned Parties further
acknowledge that all terms of the Separation Agreement shall apply to this
Supplemental Release and are incorporated herein to the extent that they are not
inconsistent with the express terms of this Supplemental Release.
3.Supplemental Release Effective Date. Executive understands that this
Supplemental Release shall be null and void if not executed by him within
twenty-one (21) days after the Resignation Date. This Supplemental Release will
become effective on the eighth (8th) day after Executive signs this Supplemental
Release (the "Supplemental Release Effective Date"), so long as the Separation
Agreement and the Supplemental Release have both been signed by the Parties and
neither has been revoked by either Party before that date. The Company will
begin providing the consideration set forth in Section 4 of the Separation
Agreement as soon as applicable in accordance with the terms of that agreement.
4.Voluntary Execution of Agreement. Executive understands and agrees that he
executed this Supplemental Release voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of his claims against the Company and any of the other
Releasees. Executive acknowledges that:
(a)he has read this Supplemental Release;
(b)he cannot sign the Supplemental Release before the Resignation Date, but that
he must sign the Supplemental Release no later than twenty-one (21) days
following the Resignation Date;
(c)he has been represented in the preparation, negotiation, and execution of
this Supplemental Release by legal counsel of his own choice or has elected not
to retain legal counsel;
(d)he understands the terms and consequences of this Supplemental Release and of
the releases it contains; and
(e)
he is fully aware of the legal and binding effect of this Supplemental Release.

IN WITNESS WHEREOF, the Parties have executed this Supplemental Release on the
respective dates set forth below.




11

--------------------------------------------------------------------------------







MARVIN W. ADAMS, an individual


Dated:    , 2016         
Marvin W. Adams








TD AMERITRADE HOLDING CORPORATION


Dated:    , 2016    By     
Karen Ganzlin
EVP and Chief Human Resources Office




12

--------------------------------------------------------------------------------





EXHIBIT B


November 25, 2014 and November 25, 2015, Time-Based Restricted Stock Unit
Grants:


The Compensation Committee of the Board of Directors of the Company has
determined that the following time-based restricted stock unit awards ("RSU
Awards") will remain outstanding following the Resignation Date and, subject to
the Supplemental Release becoming effective and irrevocable, as of the
Supplemental Release Effective Date:
1.
The RSU Award granted to you pursuant to the MIP on November 25, 2014, will
become fully accelerated so that 49,026 units subject to the RSU Award and 1,446
DEUs outstanding and subject thereto will vest.

2.
The discretionary RSU Award granted to you on November 25, 2014, will become
fully vested so that 29,079 units subject to the RSU Award and 857 DEUs
outstanding and subject thereto will vest.

3.
The RSU Award granted to you pursuant to the MIP on November 25, 2015, will
become fully accelerated so that 41,710 units subject to the RSU Award and 501
DEUs outstanding and subject thereto will vest.

4.
The discretionary RSU Award granted to you on November 25, 2015, will become
fully accelerated so that 27,587 units subject to the RSU Award and 331 DEUs
outstanding and subject thereto will vest.

Any cash, units and DEUs that accelerate vesting as described in this Exhibit B
will be paid on the date six (6) months and one (1) day following the Separation
Date. In the event that the Agreement does not become effective within the time
period specified in Section 25 of the Agreement, the RSU Awards automatically
will be forfeited in their entirety and you no longer will have any rights with
respect to the RSU Awards or any cash, units, shares and DEUs subject thereto.




13

--------------------------------------------------------------------------------





EXHIBIT C


NON-COMPETITION OBLIGATIONS


Continuing Obligations: Executive to remain bound by obligations of
Non-Competition and Non-Solicitation following termination of employment for any
reason pursuant to the following provisions:


"Non-Competition" means that, for a period of (a) eight (8) months following the
Resignation Date or (b) twelve (12) months following termination of Executive's
employment prior to the Resignation Date by Executive, or by the Company for
cause, Executive will not (without the Company's express consent) engage or
participate in any business within the United States (as an owner, partner,
stockholder, holder of any other equity interest, or financially as an investor
or lender, or in any capacity calling for the rendition of personal services or
acts of management, operation or control) which is engaged in any activities and
for any business competitive with any of the primary businesses conducted by the
Company or any of its Affiliates. The term "primary businesses" is defined as an
online brokerage business, including active trader and long term investor client
segments, and also includes any such other business formally proposed to be
conducted by the Company during the twelve (12) month period prior to
Executive's date of termination (collectively a "Competitive Business").
Provided that this restriction will not restrict Executive from being employed
by or consulting with a business, firm, corporation, partnership or other entity
that owns or operates a Competitive Business, provided that (i) the Competitive
Business is de minimis as compared to its core business in terms of revenue
and/or resources, and (ii) Executive's involvement with the company excludes,
directly or indirectly, the Competitive business during the relevant
non-competition period.
Non-Disclosure of "Confidential Information," "Rights to Work Product" and
"Non-Solicitation" shall have the meanings set forth in the Associate Agreement.
Your non-competition and non-solicitation obligations under the "2013, 2014,
2015 Restricted Stock Award Agreements":
Non-solicitation and Non-competition. The receipt of any Shares pursuant to this
award will be subject to the Grantee (i) for the period of his employment with
the Company and for a period of twenty-four (24) months after the termination of
his employment with the Company, not directly or indirectly soliciting customers
of the Company in an attempt to have such customers cease their relationship
with the Company or soliciting any employee of the Company for employment with
any employer other than the Company; and (ii) for the period of his or her
employment with the Company and for a period of (a) eight (8) months following
the Resignation Date or (b) twelve (12) months after the termination of his
employment with the Company prior to the Resignation Date by the Grantee, or by
the Company for cause, not directly or indirectly engaging in, having any
ownership interest in or participating in any entity which is engaged in any
activities and for any business competitive with any of the primary businesses
conducted by the Company or any of its Affiliates. The term "primary businesses"
is defined as an online brokerage business, including active trader and long
term investor client segments, and also includes any such other business
formally proposed to be conducted by the Company during the twelve (12) month
period prior to the Grantee's date of termination. To the extent the Grantee has
violated any term and condition of this paragraph 14, the Restricted Stock Units
prior to settlement shall be forfeited pursuant to paragraph 7 and if Shares of
Company Stock have already been issued to the Grantee, then the Grantee shall be
required to either return the Shares or forfeit any gain recognized by the
Grantee from the sale of such Shares.




14

--------------------------------------------------------------------------------





Capitalized terms not defined herein and any section references are as defined
or set forth, respectively, in the applicable agreement pursuant to which the
provisions above are excerpted.




15